PER CURIAM.
Appellant presents three points for our consideration on this appeal. However, after considering the briefs and record in the cause we find only one has merit. The judgment and sentence entered by the trial court adjudicated the appellant guilty of murder in the second degree and sentenced appellant to the custody of the Division of Corrections “to be imprisoned at hard labor for the rest of his natural life.” Appellant contends that the court failed to give him credit for time served and that it was improper for the trial court to direct that he be imprisoned at hard labor. The appellant is correct on both counts and, accordingly, the judgment and sentence appealed from is reversed and the cause is remanded to the trial court with directions to enter a new judgment and sentence giving appellant credit for time which he served in jail prior to sentencing and eliminating therefrom any direction that he be imprisoned at hard labor. McKnight v. State, 325 So.2d 79 (Fla. 4th DCA 1976). In all other respects the judgment and sentence are affirmed.
DOWNEY, C. J., and LETTS and MOORE, JJ., concur.